Title: To Thomas Jefferson from William Wirt, 20 July 1802
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir.
            Richmond July 20. 1802
          
          I have just received yours of the 13th. and can only assure you of my constant attention to your interest. I cannot think, with patience, of your having that repose, to which you are so ju[stly] entitled, interrupted, in this way—and yet, rather [incon]sistently, I am sincerely pleased at having an opportunity of being, any way, useful to you: for I am, in very truth, devotedly yours
          
            Wm. Wirt
          
        